i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-08-00450-CR

                                         IN RE Larry BUCHANAN

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Alma L López, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 30, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           In a pro se original petition filed in this court, relator Larry Buchanan requests a writ of

mandamus directing the Honorable Andrew W. Carruthers “to set aside with prejudice the felony

indictment” pending against him “due to excessive [trial] delay.” Mandamus relief is not available

to a defendant seeking dismissal of a charge on speedy trial grounds. Smith v. Gohmert, 962 S.W.2d
590, 593 (Tex. Crim. App. 1998) (orig. proceeding); In re Hearon, 228 S.W.3d 466, 467 (Tex.

App.—Waco 2007, orig. proceeding); In re Thomas, 119 S.W.3d 378, 378 (Tex. App.—Tyler 2003,

orig. proceeding). Accordingly, relator’s petition is denied.

                                                              PER CURIAM

DO NOT PUBLISH




         1
           This proceeding arises out of Cause No. 2006-CR-9973, styled State of Texas v. Larry Buchanan, pending in
the 399th Judicial District Court, Bexar County, the Honorable Juanita A. Vasquez-Gardner presiding. However, the
respondent named in relator’s petition is the Honorable Andrew W. Carruthers, Criminal Law Magistrate, Bexar County,
Texas.